UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 31, 2012 BLACK SEA METALS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-51563 98-0374224 (Commission File Number) (IRS Employer Identification No.) 401 Congress Avenue, Suite 1540, Austin, Texas, 78701 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (512) 487-7434 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officer. On October 31, 2012, John Veltheer submitted to Black Sea Metals, Inc. (the “Company”) his resignation as a Director of the Company in order to pursue other opportunities. Mr. Veltheer’s resignation is not the result of any disputes, claims or issues with the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLACK SEA METALS, INC. October 31, 2012 By: /s/ John Veltheer Name:John Veltheer Title: Director
